Citation Nr: 0604132	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  04-16 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a disability of the 
right hip and leg, claimed as nerve damage of the pelvic 
area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served in the National Guard from December 1965 
to August 2001, which included various periods of active duty 
for training (ACDUTRA) and inactive duty training.  He was on 
ACDUTRA on May 8, 2000, the date relevant to this claim.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for nerve damage in the pelvic area.

The veteran provided testimony at a videoconference hearing 
before the Board in December 2004, a transcript of which is 
of record.

This case was previously before the Board in May 2005, at 
which time the Board noted that the issue on appeal was 
service connection for a disability of the right hip and leg, 
to include nerve damage.  Moreover, the Board remanded the 
case for additional development to include a medical 
examination.  As a preliminary matter, the Board finds that 
the remand directives have been substantially complied with, 
and, thus, a new remand is not required to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).

As an additional matter, the record reflects that service 
connection was denied for degenerative joint disease of the 
right hip by an August 2004 rating decision.  Nothing 
indicates that the veteran initiated a timely appeal to this 
denial.  Thus, even though the Board has construed the issue 
on appeal as a disability of the right hip and leg, it does 
not have jurisdiction to address the issue of service 
connection for degenerative joint disease of the right hip.  
38 C.F.R. §§ 20.200, 20.302.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.
2.  The veteran does not currently have nerve damage of the 
pelvic area.

3.  The veteran has chronic right groin muscle strain which 
was incurred due to an injury he sustained on May 8, 2000, 
while on ACDUTRA.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for nerve damage to 
the pelvic area.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 
3.159, 3.303 (2005).

2.  Service connection is warranted for chronic right groin 
muscle strain.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 3.102, 
3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In accord with Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004), the veteran was provided with notice prior to the 
initial adjudication of his case by the agency of original 
jurisdiction.  Specifically, he was sent correspondence in 
December 2002 which addressed the requirements for a grant of 
service connection, informed him veteran of what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the holding in 
Quartuccio, supra.  Moreover, the veteran has been provided 
with a copy of the appealed rating decision, the March 2004 
Statement of the Case (SOC), as well as a September 2005 
Supplemental SOC (SSOCs), which provided him with notice of 
the law and governing regulations regarding his case, as well 
as the reasons for the determinations made with respect to 
his claims.  In pertinent part, both the SOC and the SSOC 
included a summary of the relevant regulatory provisions of 
38 C.F.R. § 3.159 detailing VA's duties to assist and notify.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  Nothing indicates that the veteran has 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  The veteran was also provided 
with examinations in this case.  As indicated in the 
Introduction, he had the opportunity to provide evidence and 
testimony at a Board hearing.  VA has also assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with the SOC and SSOC which informed 
them of the laws and regulations relevant to the veteran's 
claims.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Active service includes any period of ACDUTRA during which 
the individual was disabled from a disease or an injury 
incurred in the line of duty, or a period of inactive duty 
training during which the veteran was disabled from an injury 
incurred in the line of duty. 38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a). Further, ACDUTRA includes full-time duty in 
the Armed Forces performed by the Reserves for training 
purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Inactive duty training includes duty, other than full-time 
duty, prescribed for the Reserves.  38 U.S.C.A. 
§ 101(23)(A). Reserves includes the National Guard.  38 
U.S.C.A. § 101(26), (27). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  
The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

The veteran contends that he has experienced pain, numbness, 
and tingling from his groin down to his foot since falling 
from a truck during annual ACDUTRA in May 2000.

The record confirms that on May 8, 2000, while on ACDUTRA, 
the veteran sought treatment for injuries to the right foot 
after he fell off of a trailer while applying a tarp.  He 
received treatment at private medial facilities for fractures 
of three toes, and service connection has been granted for 
fractures of the right 2nd, 3rd, and 4th toes and cuboid joint, 
traumatic osteoarthritis, and foot rash associated with the 
toe fractures.  However, neither the service medical records 
nor the contemporaneous private medical records appear to 
contain any reference to complaints or abnormality involving 
the right hip or any portion of the right lower extremity 
other than the foot and ankle.

The veteran has complained of right lower extremity pain on 
VA examinations performed since his December 2002 service 
connection claim, but, as detailed below, the findings have 
been inconsistent.

In support of his claim, the veteran submitted a November 
2002 medical statement by his private physician that it was 
more likely than not that the pain in the veteran's pelvic 
area was the result of nerve damage associated with the May 
2000 injury to the right foot.

At a February 2003 VA peripheral nerves examination the 
examiner found that there was no nerve damage in the pelvic 
area, but that there appeared to be a soft tissue tear or 
strain of the gracilis tendon or muscle as evidenced by the 
location of the pain on palpation and on the presence of pain 
with adduction of the thigh.  Minimal degenerative change of 
the hips were seen on X-rays.

At a subsequent January 2004 VA examination, the examiner 
concluded that a diagnosis of gracilis muscle strain could 
not be supported in the absence of recorded historical data 
and without objective current findings; the report was co-
signed by the clinician who had previously found gracilis 
muscle strain.  However, the examination findings included 
decreased sensation in the upper and lower thigh both 
medially and laterally "in no pattern, " and the examiner 
commented that "the pain in the foot/thigh/hip occurred from 
the same injury, at the same time [as the foot injury], so 
the same injury caused both manifestations."  A February 2004 
addendum noted that it was not at least as likely as not that 
bilateral degenerative changes of the hip were secondary to 
the right foot injury.

When this case was before the Board in May 2005, it was 
determined that the examinations did not adequately address 
the central point at issue in the appeal, namely, whether the 
pain/sensory changes/numbness affecting the veteran's right 
lower extremity was related to the injury sustained in May 
2000.  Further, the Board stated that the need for medical 
clarification of this point was heightened by the fact that 
the January 2004 examination appeared to suggest that a 
connection between the veteran's complaints and the injury in 
service may in fact exist.  Therefore, the Board remanded the 
case for a new VA medical examination to clarify these 
issue(s).

In accord with the Board's remand directives, a new VA 
medical examination was provided to the veteran in July 2005.  
At this examination, the examiner noted that the claims 
folder had been reviewed and summarized relevant findings 
therein.  Following examination of the veteran, the examiner 
diagnosed chronic right groin muscle strain.  Moreover, the 
examiner commented that there was insufficient clinical 
information for the diagnosis of a neurologic disorder 
affecting the right lower extremity from the service incurred 
fall in 2000.  Rather, the veteran's groin pain was most 
likely accounted for by a chronic strain of the right hip 
flexor muscles.  Based on a thorough review and exam, and the 
belief that the veteran's right groin pain exists, the 
examiner opined that it was at least as likely as not that 
the current chronic right groin strain was related to his 
fall from a truck during service.  The examiner also stated 
that sole note recorded in September 2000 was sufficient to 
indicate that it was at least as likely as not that the 
veteran did in fact injure his right hip flexor muscles 
during this fall.

In summary, despite the November 2002 private medical 
statement, the VA examinations conducted in this case reflect 
that the veteran does not have nerve damage of the pelvic 
area.  See 38 U.S.C.A. § 1110, 1131; see also Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  The 
Board acknowledges that a July 2005 Nerve Conduction Study 
was abnormal, but that this Study indicated that the 
abnormality was due to the lumbar spine, as demonstrated by 
the fact that an MRI of this spine was strongly recommended 
as the study was consistent with mild chronic proximal nerve 
injuries and a significant spinal lesion.  Consequently, the 
preponderance of the evidence is against a grant of service 
connection for a pelvic nerve disability.  

Nevertheless, the findings of the July 2005 VA examination 
does support a finding that the veteran currently has chronic 
right groin muscle strain due to the May 2000 fall while on 
ACDUTRA.  The Board acknowledges that the January 2004 VA 
examination, as well as the February 2004 addendum, concluded 
that he did not in fact have gracilis muscle strain.  
Further, as noted above, neither the service medical records 
nor the contemporaneous private medical records appear to 
contain any reference to complaints or abnormality involving 
the right hip or any portion of the right lower extremity 
other than the foot and ankle.  However, the July 2005 VA 
examiner reviewed the claims folder, which would have 
included these findings, and still concluded that the veteran 
currently has chronic right groin muscle strain.  Moreover, 
the July 2005 examiner specifically stated that sole note 
recorded in September 2000 was sufficient to indicate that it 
was at least as likely as not that the veteran did in fact 
injure his right hip flexor muscles during the May 2000 fall.

The Board also notes that the veteran's claim was denied by 
the recent September 2005 SSOC on the basis that the only 
evidence of the claimed disability was his complaints of 
pain, and, citing to Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), stated that pain, in and of itself, was a 
symptom and without actual findings, together with an 
appropriate diagnosis of the etiology of the pain, cold not 
be service connected.  However, the July 2005 VA examiner did 
provide a diagnosis in this case - chronic right groin muscle 
strain - and opined that the etiology of this disability was 
directly related to the May 2000 fall which occurred during a 
period of ACDUTRA.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that in light of the benefit of the doubt provisions, an 
accurate determination of etiology is not a condition 
precedent to granting service connection; nor is "definite 
etiology" or "obvious etiology."  Further, in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  

Resolving all benefit of the doubt in favor of the veteran, 
the Board concludes that he is entitled to a grant of service 
connection for chronic right groin muscle strain.


ORDER

Entitlement to service connection for nerve damage of the 
pelvic area is denied.

Entitlement to service connection for chronic right groin 
muscle strain is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


